DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed November 15, 2021.  Claims 1-7, 9-11, 21-23, 25-27, and 29-32 are pending in this case.  Claims 31 and 32 are newly added.  Claims 1, 4-7, 10, 21, 23, 25, 27, 29, and 30 are currently amended.
Response to Arguments
Applicant's arguments filed November 15, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-7, 9-11, 21-23, 25-27, and 29-32, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Note that Claim 1 describes a process for handling a return or exchange of a product. The steps involve receiving a request to exchange a previously-purchased asset for a second asset used to purchase the first asset (i.e., a request to exchange a product for the funds used to purchase the product), accessing rules comprising conditions associated with the return, determining whether the request satisfies the return conditions, and, if the conditions are met, sending an authorization to refund the second asset (i.e., the funds) in exchange for surrender of the first asset (i.e., the product), or invalidating the request when the conditions are not met. These steps check whether a product can be returned or not based on certain conditions, and grant/process or deny the return accordingly. Claim 1 also recites the steps of transmitting a request for a private key, receiving the private key, and decrypting the rules using the private key. These steps only involve obtaining a key and using it to 
Further, the claims are directed to a commercial or legal interaction, since they involve providing a refund on a purchase (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). The additional elements of the claims such as a processor and a machine-readable storage medium, and point-of-service terminal, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional element(s) of using a processor and a machine-readable storage medium, and point-of-service terminal, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, return transactions.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses, or suggests, “receiving a first request from a point-of-service (POS) terminal to surrender a previously purchased first asset in exchange for at least a portion of a second asset used to purchase the first asset, the first asset comprising a networked device, and the first request comprising a public key of the networked device”.
Examiner respectfully disagrees.
Rosen teaches receiving a first request from a point-of-service (POS) terminal to surrender a previously purchased first asset in exchange for at least a portion of a second asset used to purchase the first asset, (par 843-848 “customer then chooses if he wants a refund or new merchandise . . . If the 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses, or suggests “transmitting, to the networked device, a second request for a private key associated with the public key”.
Examiner respectfully disagrees.
Rosen teaches transmitting, to the networked device, a second request for a private key associated with the public key. (par 749 “Security Manager A requests Public Key A to generate a new public and private key pair and, further, to digitally sign the new public key with the old private key (corresponding to the old TA(PK)) (steps 246-248)”, 740-745, 504, 690)
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses, or suggests “receiving an updated distributed electronic ledger from the one or more peer processing systems, and storing the updated distributed electronic ledger within the storage medium, the updated distributed electronic ledger comprising an additional element of ledger data that includes at least a portion of the transaction data”.
Examiner respectfully disagrees.
Rosen discloses receiving an updated distributed electronic ledger from the one or more peer processing systems, and storing the updated distributed electronic ledger within the storage medium, the updated distributed electronic ledger comprising an additional element of ledger data that includes  “Upon receiving B's message, Ticket Holder A updates the ticket with the refund information (step 722). Trusted agent A then commits (step 724)”)
Applicant’s further arguments with respect to claim 1, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1-7, 9-11, and 21-23, 25-27, and 29-32 –
Claims 1-7, 9-11, and 21-23, 25-27, and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7, 9-11, 21-24, and 31-32 are directed to a system performing a method, claims 25-29 are directed to a method, and claim 30 is directed to a nontransitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite steps for returning an asset for a refund, which is an abstract idea. Specifically, the claims recite steps for returning an asset for a refund, in which a set of rules is used to determine whether the return should be authorized, and authorizing or not authorizing the return based on the rules, which is an abstract idea. The process of using rules to determine how to handle a return and whether to provide a refund is a commercial interaction. Therefore, the claims fall within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test, since the claims are directed to a commercial or legal interaction, since they involve providing a refund on a purchase (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a processor and a machine-readable storage medium, and point-of-service terminal, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the processor and a machine-readable storage medium, and point-of-service terminal, perform the steps or functions of receiving a request, transmitting a request, receiving a private key, accessing rules, transmitting an authorization, invalidating a request, and updating a record to reflect the transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and a machine-readable storage medium, and point-of-service terminal, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, return transactions. As discussed above, taking the claim elements separately, the processor and a machine-readable storage medium, and point-of-service terminal, perform the steps or functions receiving a request, transmitting a request, receiving a private key, accessing rules, transmitting an authorization, invalidating a request, and updating a record to reflect the transaction.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
The dependent claims 2-7, 9-11, 21-23, 26-27, and 29-32 are rejected under similar criteria as each depends from claims 1, 25, or 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 21-25, 27, 28, 29, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 2016/0085955) in view of Rosen (US 2003/0070080) and in view of Harris et al (US 2016/0109954).
Regarding claims 1, 25, and 30 –
Lerner discloses a system comprising:
a non-transitory machine readable storage medium encoded with program instructions, (par 98-99, 79) and
a processor coupled to the storage medium (par 79), wherein the program instructions, when executed by the processor, cause the processor to perform the steps of:
accessing an encrypted set of rules stored in a distributed electronic ledger, the  set of rules comprising conditions associated with the first request; (par 147, 171, 226, 257, 286, 291)
Lerner does not specifically disclose a first request from a point-of-service (POS) terminal to surrender a previously purchased first asset in exchange for at least a portion of a second asset used to purchase the first asset, the first asset comprising a networked device, and the first request comprising a public key of the networked device.
Rosen discloses a first request from a point-of-service (POS) terminal to surrender a previously purchased first asset in exchange for at least a portion of a second asset used to purchase the first asset, the first asset comprising a networked device, and the first request comprising a public key of the networked device. (par 843-848, 674, 806, 826, 688-690; 740-745)  
Lerner does not specifically teach transmitting, to the networked device, a second request for a private key associated with the public key.
Lerner does teach an encrypted set of rules.  (par 147, 171, 226, 257, 286, 291)
Rosen discloses transmitting, to the networked device, a second request for a private key associated with the public key. (par 749, 740-745, 504, 690)
Lerner does not specifically teach receiving the private key associated with the public key from the networked device.
Rosen teaches receiving the private key associated with the public key from the networked device. (par 749, 740-745, 504, 690)
Lerner does not specifically teach decrypting the encrypted set using the private key.
Rosen teaches decrypting the encrypted set using the private key. (par 749, 740-745, 504, 690)
Lerner does not specifically teach determining that the first request satisfies the conditions.
Rosen teaches determining that the first request satisfies the conditions. (par 843-848, 674, 806, 826)  
Lerner does not specifically teach based on the determination that the first request satisfies the conditions, transmitting, to a computing system associated with the networked device, an authorization to return at least the portion of the second asset in exchange for the surrender of the networked device
Rosen teaches based on the determination that the first request satisfies the conditions, transmitting, to a computing system associated with the networked device, an authorization to return at 
Lerner does not specifically teach receiving an updated distributed electronic ledger from the one or more peer processing systems, and storing the updated distributed electronic ledger within the storage medium, the updated distributed electronic ledger comprising an additional element of ledger data that includes at least a portion of the transaction data.
Rosen teaches receiving an updated distributed electronic ledger from the one or more peer processing systems, and storing the updated distributed electronic ledger within the storage medium, the updated distributed electronic ledger comprising an additional element of ledger data that includes at least a portion of the transaction data. (par 274, 462, 530, 535, 546-547, 581, 613-616, 625-626)
It would be obvious to one of ordinary skill in the art to combine Lerner and Rosen in order to increase transaction security via the use of multiple levels of encryption.
Lerner does not specifically teach transmitting a request to record transaction data associated with the authorization to one or more peer processing systems. 
Harris teaches transmitting a request to record transaction data associated with the authorization of the transaction. (par 447, 463-467, 507).
Rosen teaches peer processing systems. (par 274, 462, 530, 535, 546-547, 581, 613-616, 625-626)
It would be obvious to one of ordinary skill in the art to combine Lerner and Rosen with Harris, for greater transaction security.
Regarding claim 4 –
Lerner discloses that the second request includes a command instructing the networked device to transmit a message describing a state of the first asset to the system, and wherein executing the 
Regarding claim 7 –
Lerner discloses that the state of the networked device identifies a hardware failure; (par 109) and
executing the program instructions causes the processor to perform the step of determining that the first request fails to satisfy the at least one of the conditions based on the hardware failure. (par 109)
Regarding claim 9 –
Rosen discloses that executing the program instructions further causes the processor to perform the steps of:
transmitting, to the POS terminal a third request for a vendor key; (par 749, 740-745, 504, 690) and 
determining that the first request fails to satisfy the at least one of the conditions when the vendor key is not received in response to the third request. (par 749, 740-745, 504, 690)
Regarding claims 21-
Lerner discloses that the second asset comprises an amount of a digital currency; (par 38)
the distributed electronic ledger comprises a block chain ledger; (par 10)
executing the program instructions further causes the processor to perform the steps of:
determining at least one a transaction identifier or a block number associated with the previous purchase of the networked device; (par 10)
obtaining a ledger block of the block chain ledger based on the at least one of the transaction identifier or the block number, the ledger block comprising encrypted data; (par 10, 147, 171, 226, 257, 286, 291) and

Rosen discloses, as Lerner does not, decrypting the encrypted data within the ledger block. (par 749, 740-745, 504, 690).
It would be obvious to one of ordinary skill in the art to combine Lerner and Rosen in order to increase transaction security via the use of multiple levels of encryption.
Regarding claim 22 –
Lerner teaches obtaining the decrypted set of rules from the decrypted element of data. (par 147, 171, 226, 257, 286, 291)
Rosen discloses, as Lerner does not, loading an encrypted element of data associated with the distributed electronic ledger from the storage medium; (par 749, 740-745, 504, 690)
decrypting the encrypted element of ledger data. (par 749, 740-745, 504, 690).
It would be obvious to one of ordinary skill in the art to combine Lerner and Rosen in order to increase transaction security via the use of multiple levels of encryption.
Regarding claims 23 and 27 –
Rosen discloses when the first request satisfies the conditions, generating transaction data associated with the authorization to return at least the portion of the second asset in exchange for the surrender of the networked device. (par 843-848, 674, 806, 826)  
Regarding claim 29 –
Lerner discloses receiving, using the at least one processor, a message from the networked device, the message comprising a state of the networked device; (par 290-291, 640)
based on the message, establishing, using the at least one processor, that the state of the networked device first asset includes a hardware failure; (par 109, 290-291, 640) and
determining, using the at least one processor, that the first request fails to satisfy the at least one of the conditions based on the hardware failure. (par 109, 290-291, 640)
Regarding claim 31 –
Lerner discloses the steps of: 
determining that the first request fails to satisfy at least one of the conditions; (par 109, 290-291, 640) and
invalidating the first request based on the determination that the first request fails to satisfy at least one of the conditions. (par 291-293)
Regarding claim 32 –
Lerner teaches that the updated distributed electronic ledger further comprises the encrypted set of rules. (par 147, 171, 226, 257, 286, 291)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 2016/0085955) in view of Rosen (US 2003/0070080) and Harris et al (US 2016/0109954), and further in view of Haldenby et al (US 2017/0046806).
Lerner in view of Rosen and Harris teaches as above.
Regarding claim 2 –
Haldenby discloses the distributed electronic ledger includes a block chain ledger, the set of rules comprise a return policy for relinquishing the first asset in exchange for at least a partial refund of a purchase price of the first asset, and the first request further includes a private key of a user associated with the first request. (par 843-848, 674, 806, 826)  
It would be obvious to one of ordinary skill in the art to combine Lerner, Rosen, and Harris with Haldenby in order to increase transaction security via the use of multiple keys and block chain ledger for Byzantine fault tolerance.
Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 2016/0085955) in view of Rosen (US 2003/0070080) and Harris et al (US 2016/0109954), and further in view of Haldenby et al (US 2017/0046806) and Lodolo (US 2012/0011072).
Lerner in view of Rosen. Harris, and Haldenby teaches as above.
Regarding claims 3 and 26 –
Lodolo discloses that the set of rules comprise a return period associated with the return policy; (par 38) and
executing the program instructions causes the processor to perform the step of determining that the first request fails to satisfy the at least one of the conditions when the first request is received after an end of the return period. (par 38)
It would be obvious to one of ordinary skill in the art to combine Lerner, Rosen, and Harris with Haldenby and Lodolo in order to keep customers from returning merchandise indefinitely.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 2016/0085955) in view of Rosen (US 2003/0070080) and Harris et al (US 2016/0109954), and further in view of Proska et al (US 2007/0200664).
Lerner in view of Rosen and Harris teaches as above.
Regarding claim 5 –
Proska discloses that the state includes a fraction of an original amount of consumable n amount of the consumable material of the networked device; (par 26) and
executing the program instructions causes the processor to perform the step of determining that the first request fails to satisfy the at least one of the conditions when the amount of the consumable remaining is less than an original amount of the consumable material. (par 25-26)
It would be obvious to one of ordinary skill in the art to combine Lerner, Rosen, and Harris with Proska in order to achieve a more flexible method.
Regarding claim 6 –
Proska discloses that the state includes a fraction of an original amount of a consumable material of the networked device; (par 25-26) and

Regarding claim 10 –
Lerner discloses that:
the distributed electronic ledger is a block chain ledger; (par 10)
executing the program instructions further causes the processor to perform the steps of:
based on the received message, determining that the state of the networked device does not identify a hardware failure; (par 109) and
determining that the first request fails to satisfy the at least one of the conditions when the state of the networked device fails to identify the hardware failure. (par 109)
Proska discloses that the set of rules comprise a warranty policy for at least a partial refund of a purchase price of the networked device. (par 26)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 2016/0085955) in view of Rosen (US 2003/0070080) and Harris et al (US 2015/0109954)and further in view of Proska et al (US 2007/0200664) and Mueller (US 2009/0038741).
Lerner in view of Rosen, Harris, and Proska teaches as above.
Regarding claim 11 –
Mueller discloses based on the received message, determining that the state of the first asset comprises a hardware failure; (par 5, cl 10) and
based on the determination, causing the printer to generate a label indicating a repair or refurbishment to be performed when the state of the first asset comprises the hardware failure. (par 5, cl 10)
It would be obvious to one of ordinary skill in the art to combine Lerner, Rosen, and Harris with Proska and Mueller in order to achieve a more user-friendly method by reminding users of needed repairs or refurbishment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Letourneau (US 2016/0092988) teaches systems and methods for transferring digital assets using a de-centralized exchange.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685